Citation Nr: 1746472	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-27 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection or a right hip disability, to include as secondary to service-connected back disability with radiculopathy.

2. Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected back disability with radiculopathy.

3. Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected back disability with radiculopathy.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel





INTRODUCTION

The Veteran had active service from June 2000 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran's claims file is now in the jurisdiction of the Providence, Rhode Island RO.  

In an April 2015 decision, the Board remanded the case for additional development.  I

The Veteran had previously requested a Board hearing, but withdrew that request in 
a January 2016 statement. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015, the Board remanded the case in order to locate the Veteran's January 2014 DRO hearing transcript and associate a copy with the record.  A March 2017 notation in the record refers to attempts to obtain a copy of the transcript, but no copy has been obtained and there is no indication that it is unavailable.  Further attempts must be made on remand.

The remand further instructed the RO to readjudicate the claims and issue a supplemental statement of the case (SSOC) with specific consideration of evidence received after the issuance of an August 2011 SSOC.  The remand specifically noted that the Veteran submitted private medical treatment records in December 2012, testified at a DRO hearing in January 2014, and that she had explicitly requested that she be afforded the procedural right to have the Agency of Original Jurisdiction (AOJ) consider the additional evidence.  See 38 C.F.R. §§ 19.31, 19.37.  However, the August 2016 SSOC did not review or consider the evidence received since the August 2011 SSOC. 

As there has not been substantial compliance with previous remand instructions, a remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Attempt to locate the January 2014 DRO hearing transcript and associate a copy with her electronic records.  If the record cannot be located, the Veteran should be notified.

2. After the completion of the above, the issues on appeal should be readjudicated with consideration of all evidence added to the claims file since the issuance of an SSOC in August 2011.  If a benefit sought is not granted, issue an SSOC and afford the Veteran an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




